

116 HR 6001 IH: To reauthorize a pilot program to evaluate the effectiveness of the implementation of certain water-related projects carried out by non-Federal interests.
U.S. House of Representatives
2020-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6001IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2020Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo reauthorize a pilot program to evaluate the effectiveness of the implementation of certain water-related projects carried out by non-Federal interests.1.Non-federal implementation of water-related projectsSection 1043(b) of the Water Resources Reform and Development Act of 2014 (33 U.S.C. 2201 note) is amended—(1)in paragraph (5)(B) by inserting and every 5 years thereafter until the termination of authority of the pilot program, after enactment of this Act,; (2)in paragraph (7) by striking on the date that is 5 years after the date of enactment of this Act and inserting at the end of the fiscal year period described in paragraph (8); and (3)in paragraph (8) by striking fiscal years 2019 through 2023 and inserting fiscal years 2021 through 2025.